BUSSEY, Presiding Judge:
Herbert Claud Fields, hereinafter referred to as “defendant,” entered a plea of guilty in the District Court of Oklahoma County and received a five (5) year suspended sentence on June 11, 1970. The said suspended sentence was ordered revoked on October 2, 1970, and from said order of revocation a timely appeal has been perfected to this Court.
The sole matter before this Court concerns whether the suspended sentence should be revoked pending an appeal of a rape conviction which was the basis of the revocation. The defendant conceded that the Court-imposed conditions of the suspended sentence included that he not violate any City, State or Federal law and that he subsequently was convicted of rape in the first degree. We are of the opinion that the revocation proceedings were conducted within the guidelines set forth by this Court in the case of In Re Collyar, Okl.Cr., 476 P.2d 354. We decline to hold that a suspended sentence cannot be revoked until such time as the offense which was the basis of revocation is appealed and affirmed.
In conclusion we observe that the defendant knew and understood the terms of his suspended sentence as set forth by the Trial Court, that a subsequent conviction was a valid basis to reflect that he violated the terms thereof, that the proceedings at the revocation hearing were conducted with fundamental fairness to the defendant, and *559for those reasons the order revoking the suspension of judgment and sentence appealed from is affirmed.
NIX and BRETT, JJ„ concur.